As filed with the U.S. Securities and Exchange Commission on December 13, 2012 File Nos. 333-09153 and 811-07737 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 29 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 [X] THE PURISIMA FUNDS (Exact Name of Registrant as Specified in Charter) 13 WOODSIDE, CALIFORNIA 94062-4547 (Address of Principal Executive Offices) (415) 851-7925 (Registrant’s Telephone Number, including Area Code) KENNETH L. FISHER 13100 Skyline Boulevard Woodside, California 94062-4547 (Name and Address of Agent for Service) Copy To: David A. Hearth, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to paragraph (b) [X] on December 31, 2012pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 31, 2012, the effectiveness of the registration statement for The Purisima All-Purpose Fund, filed under Post-Effective Amendment No. 28 on October 2, 2012 pursuant to paragraph (a) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 29 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 28. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 29 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Woodside, and the State of California on the13th day of December 2012. THE PURISIMA FUNDS (Registrant) /s/ Kenneth L. Fisher Kenneth L. Fisher President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement on FormN-1A has been signed below by the following person in the capacities and on the date indicated. Signature Title Date /s/ Kenneth L. Fisher President (Principal Executive Officer) December 13, 2012 Kenneth L. Fisher /s/ Katherine Taylor Treasurer (Principal Financial and Accounting Officer) December 13, 2012 Katherine Taylor /s/Bryan F. Morse* Trustee December 13, 2012 Bryan F. Morse /s/Grover T. Wickersham* Trustee December 13, 2012 Grover T. Wickersham /s/ Pierson E. Clair, III* Trustee December 13, 2012 Pierson E. Clair, III /s/Alfred D. McKelvy, Jr.* Trustee December 13, 2012 Alfred D. McKelvy, Jr. /s/Scott LeFevre* Trustee December 13, 2012 Scott LeFevre *By: /s/ Kenneth L. Fisher December 13, 2012 Kenneth L. Fisher Attorney-in-fact pursuant to Powers of Attorney filed September 29, 1998, December 28, 2001 and December1,2006.
